Citation Nr: 1624106	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  08-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a sinus condition.

2.  Entitlement to service connection for a condition manifested as hoarseness of the voice.

3.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

4.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).

5.  Entitlement to an initial evaluation in excess of 10 percent for a right great toe disability.

6.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to October 20, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from June 1969 to December 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2003, September 2003, August 2005, and January 2011 rating decisions by the New Orleans, Louisiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

In August 2003, the RO granted service connection for lumbosacral strain and assigned a 10 percent rating effective May 13, 2003.  For reasons discussed below, the issue is recharacterized as involving a low back disability.  The RO also granted service connection for PFB, rated noncompensable, and denied service connection for a sinus problem and a disability manifested as hoarseness.  

The September 2003 decision reconsidered the PFB evaluation and the denial of service connection for hoarseness, denying both.  A decision review officer (DRO) granted service connection for a right great toe disability, and assigned a 10 percent evaluation from May 13, 2003.  

Service connection for PTSD was granted in a January 2011 decision; during processing of the appeal, a DRO in November 2015 awarded an increased 70 percent rating for PTSD effective October 20, 2015.  The Veteran expressed his satisfaction with the assignment of a 70 percent rating in March 2016 correspondence, and so that portion of the appeal is considered fully satisfied.  For the period prior to October 20, 2015, he continues to seek a yet higher evaluation.  In that respect, the Board notes that the March 2016 notice of disagreement filed by the Veteran does not initiate a new appeal, as the issue raised is this one currently already on appeal.

The Veteran has appeared at two hearings before Veterans Law Judges.  The first, held via videoconference from the RO in December 2009, dealt with the issue of timeliness of his appeals; the merits of the underlying claims were not addressed.  The second, held at the RO in September 2014 before the undersigned, is the only hearing to deal with the factual merits of the appeals.  Therefore, only the undersigned is required by law to participate in the adjudication of the appeal; a panel decision is not necessary.  38 U.S.C.A. § 1707; 38 C.F.R. § 20.707.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the record reflects that the Veteran continues to work full time.  NO TDIU claim is therefore inferred.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  



The issues of service connection for a sinus condition and hoarseness, as well as evaluation of a low back disability and PFB, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right great toe disability is manifested by pain and loss of motion due to degenerative joint disease that is the equivalent of ankylosis; the painful toe has resulted in an altered gait and limitations on mobility.

2.  Prior to October 20, 2015, PTSD was manifested as no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depression, hypervigilance, sleep disturbances and nightmares, irritability, and paranoia.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation of 20 percent, but no higher, for a right great toe disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5280, 5281, 5284 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD prior to October 20, 2015, are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grants of service connection for PTSD and a right great toe disability.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Repeated VA examinations have been afforded the Veteran; examiners have made all findings necessary to application of the rating criteria.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

At the Veteran's September 2014 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board notes that in March 2016 correspondence, the Veteran's representative stated that development had been exhausted.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Right Great Toe

The Veteran severely jammed his right great toe in service, and reports current pain, limited motion, and "locking" of the digit that he must manually release.  He states that the pain interferes with his ability to walk or stand for extended periods, or wear shoes for any length of time, particularly if they are restricting.

Repeated VA examinations and ongoing treatment reports amply document these reports and the clinical findings objectively supporting them.  Movement of the right great toe is markedly limited by localized pain and tenderness.  The Veteran cannot actively move the toe through a full range of motion, but doctors could passively do so, but only with marked pain.  Examiners in 2005 and 2015 noted that the toe pain caused the Veteran to walk with an antalgic gait.  Shoe wear patterns show that he walks to the outside of the right foot to avoid pressure on the right great toe. 

The toe disability is currently rated under Diagnostic Codes 5280 and 5281, for unilateral hallux valgus and hallux rigidus, the conditions diagnosed.  The Codes share criteria.  A maximum 10 percent evaluation is assigned for post-operative residuals of resection of the metatarsal head, or for severe impairment that is the equivalent of amputation of the great toe.  38 C.F.R. § 4.71a.  No higher evaluation is available under the Codes specific to the diagnosed condition.

However, the schedule also includes ratings for other, nonspecific foot injuries.  Under Code 5284, a moderate impairment is rated 10 percent disabling.  Moderately severe impairment is 20 percent disabling, and a 30 percent rating is assigned for severe disability.  If actual loss of use of the foot is shown, a 40 percent rating is assigned.  38 C.F.R. § 4.71a.  Loss of use is defined as being equally well served by an amputation below the knee, with use of a suitable prosthetic device.  38 C.F.R. § 4.63.

While the doctors agree that the pain and limitation of motion is limited to the last joint of the right great toe, such have an impact on the overall function of the foot by causing the Veteran to alter his gait and avoid putting weight on the right toe.  His shoes show wear on the outside of the right sole, and he has consistently, competently, and credibly reported that his ability to walk is curtailed by that pain.  

VA must consider this degree of actual functional impairment in rating the toe disability.  While the criteria under Code 5284 do not specifically mention limitation of motion, such is included based on the general nature of the stated criteria.  In evaluating any disability on the basis of limitation of motion, VA must consider the functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The Board here finds that the Veteran's right great toe problems have resulted in a moderately severe impairment of the foot as a whole.  The Veteran has altered how he walks, with clear physical manifestations of such, and restricts his mobility to a great extent.  No severe impairment is shown, however, in light of the continued ability to walk and accommodate the pain to an extent.  He does not need a cane or other assistive devices, and examiners note that orthotics do provide some relief.  Further, as the Veteran can walk unassisted, with the foot performing the primary functions of balance and propulsion, no loss of use is indicated.

Accordingly, an increased 20 percent rating for the right great toes disability, but no higher, is warranted.

	PTSD

The Veteran's PTSD is rated under Code 9411, which provides that a general set of criteria for all psychiatric conditions must be applied.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is assigned. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Prior to October 20, 2015, the Veteran is rated 30 percent disabled by PTSD.  The Board finds that this evaluation is appropriate.

The Veteran reports, and private treatment records show, that prior to the grant of service connection, the Veteran did seek psychiatric treatment.  Records from the late 1990's are associated with the claims file; however, as this period lies outside the appellate period, they are not relevant to the current inquiry.

VA treatment records covering the appellate period show that in mid-2003, the Veteran again sought treatment for mental health problems.  He complained of weekly nightmares and extreme paranoia.  He was anxious and demonstrated a heightened startle response and hypervigilance.  He reported that while he had trouble at work with supervisors, he had kept his job for over 30 years.  He began group and individual therapy; doctors reported a "symptom burst in October 2003 as the veteran initially began treatment, but this subsided.  He stated that he worried about being attacked and terrorism, and had difficulty sleeping.  The Veteran was irritable, and in 2004 attended a group focused on anger management issues.  He referenced his "terrible" rage.  On assessment for inclusion in the group, the provider noted that the Veteran's paranoia was so extreme as to be "delusional."  He feared terrorism at work, and stated he had problems with co-workers and his first wife over his suspiciousness.  Records reflect that the Veteran stopped active therapy in 2005, but did make some use of medications since that time.  

Several lay statements from the Veteran's friends and family, received in 2006, also noted that the Veteran had difficulty getting along with people at work.  He felt he was often discriminated against based on his race, and got into conflict over this.  They also referred to his emotional distance after service and his serious paranoia and lack of trust in others.

At a September 2010 VA examination, the Veteran stated that he received mental health treatment on and off, but was not currently in treatment.  He stated he felt depressed much of the time, with crying spells and a loss of interest and motivation for activities.  He reported lacking concentration, and was irritable.  The Veteran described symptoms as mild to moderate.  He stated that his first marriage had ended because he was controlling and lost his temper; he was over protective with his children as well.  His current wife disliked that he dead bolted the bedroom door at night for safety.  He had some friends, but rarely socialized; he saw them at work.  He had no hobbies, and watched television for leisure.  No impairment of thought processes, communication, or orientation was noted.  The Veteran did state he awoke frequently during the night.  He was irritable and described remote bursts of anger.  Hypervigilance and a heightened startle response were noted.  The Veteran was emotionally detached and had trust issues.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  




The Veteran testified in September 2014 that he felt isolated in his own home.  He stayed home while his wife went out.  He was compelled to double lock doors, and awoke several times a night.  He checks around the house when he awakens.  He had nightmares and night sweats.  He was afraid of being attacked, individually or as part of a terrorist action.  At work he stated he was friendly, but not sociable.  

He also began to seek active treatment in early 2015, reporting continued nightmares and sleep disturbances, paranoia over security, irritability, a lack of trust, emotional numbing, and social withdrawal.  At a May 2015 assessment, the Veteran reported that his social circle was limited to his wife and children.  He enjoyed being by himself, hunting in the woods.  He stated that occasionally he heard a voice greeting him.  The Veteran denied suicidal ideation, but wondered if death would be better.  He behaved appropriately on interview, but did become tearful at times.  He would forget if he took his medications sometimes, or that he has done things with his wife; it was frustrating.  He avoided reminders of the traumatic attack he suffered in service; when he had recently been confronted by a reminder, he was angry and intensely afraid of being attacked again.  He felt the world was dangerous.  He was irritable at home and at work.  He made sure doors were locked and was upset if anyone unlocked them.  He did not like crowds, and was embarrassed by his string startle responses.  He had trouble falling and staying asleep, and had nightmares once a month or so.  The Veteran reported he was often depressed "but will still go through the motions of the day."  His physical problems exacerbated his mental health problems.  In July 2015 he stated he was tired of being tired and became tearful when talking about the impact PTSD had on his life.  He left work one day in August 2015 when he felt blindsided by a supervisor.  He was exhausted by his hypervigilance.  

Prior to October 20, 2015, the evidence of record shows that despite the Veteran's paranoia and hypervigilance, he continued to generally function well in relation to his family and at work.  He was irritable and dealt with anger problems, but these were not constant.  He interacted with his family, and generally described those relationships as good, especially with his grandchildren; he even took a congenial call from a daughter during the September 2014 hearing.  It is true that he did not socialize outside the family or work, but in those arenas he could establish and maintain effective relationships.  Even though many people, including the Veteran, noted that he had conflicts with supervisors and felt real or perceived slights from co-workers, he has been able to steadily work in the same job for decades.  This disability picture corresponds most closely to a 30 percent rating.

Because his productivity is generally alright, without sustained downturns, a higher 50 percent rating is not warranted.  No impaired judgment or thought processes are shown or alleged.  His memory problems are minor.  While he grows depressed, he is able to go to work daily and participate in usual family functions.  Most importantly, although his paranoia and hypervigilance clearly take a toll on him, the Veteran has continued until very recently to function fairly well during the day, and the impact of his nighttime rituals and sleep problems has been minimized.  For the period prior to October 20, 2015, the worsening of his symptoms and the functional impacts do not rise to a level required for increased rating.

	Extraschedular

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

For both the right toe and PTSD, the applied criteria are general and broad, fully encompassing the Veteran's complaints and symptomatology, as well as the actual functional impairments imposed on him by those disabilities.  He makes no complaint, and no doctor makes any clinical finding, which falls so far beyond the reasonably contemplated and expected symptoms as to render the schedular criteria inadequate.  Further, the symptoms are discrete, and can be related to individual disabilities.  No extraschedular evaluations are warranted.  


ORDER

An increased initial 20 percent rating for the right great toes disability, but no higher, is granted.

An initial evaluation in excess of 30 percent for PTSD prior to October 20, 2015, is denied.


REMAND

With regard to the remaining claims, remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
Low Back

The Board first notes that although the service connected condition is referred to as a lumbosacral strain, the medical evidence of record shows current degenerative disc and joint diseases (DDD and DJD), and has done so for the entirety of the appellate period.  While some examiners have indicated the disc disease is attributable to age, several treating doctors have specifically related it to service as part and parcel of the development and progression of his initial injury.  The Board therefore considers both DDD and DJD to be part of the disability at issue.

The Veteran has consistently complained of symptoms local to the low back and radiating to at least one of his legs.  The potentially applicable criteria for evaluating such were amended effective September 26, 2003; under either set of criteria, it is possible for separate evaluations to be assigned for musculoskeletal and neurological manifestations.  Further, the DeLuca factors were applicable throughout the appellate period, but they are not clearly discussed in the assigned ratings.  On remand, a clear statement of which criteria are applied, and how, is needed.

More importantly, however, the most recent VA examination is not adequate.  The examiner, a physician's assistant, declined to offer any estimate of the functional impacts due to the DeLuca factors, stating that any estimate would be dependent on subjective evidence such as the reports of the Veteran.  However, such an estimate is still required; it is to be based on the best available evidence.  It is for the adjudicator to weigh that evidence.  The examiner is free to offer an impression of such, and state whether it appears consistent with other evidence of record, but regardless, some statement must be made to present the most complete picture possible of the Veteran's low back disability.

PFB

Treating and examining doctors have repeatedly stated that the veteran does not have current active PFB lesions.  The Veteran does not allege such.  He does report, however, and records reflect, residual skin changes on his face and neck from past flare-ups.  Doctors note changes in pigmentation, and "subtle pitted scarring."  Unfortunately, no doctor provides a sufficient description of the areas involved with such residuals to permit application of the rating criteria.  Remand is required for a new examination.

Sinusitis/Hoarseness

An October 2015 medical opinion regarding a nexus to service for any sinus condition is not adequate.  The examiner made the bare statement that current symptoms were consistent with allergic rhinitis from current allergens than to exposures in service.  No rationale is provided.  Further, the report is not specific as to what "exposures" the Veteran had in service which the examiner considered.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Remand for a new examination is required.

Moreover, there is some indication of the possibility that hoarseness is a symptom of some upper respiratory problem; that this claim may reflect a part of another disability has not been considered, and should be addressed on remand.  Additionally, the Veteran has testified that he developed a polyp on his vocal cords which may be related to environmental exposures in service, and surgery for such affected his voice.  This aspect of the claim must be developed.  38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file updated VA treatment records for the period of November 2015 to the present.

2.  Schedule the Veteran for a VA spine examination with a qualified doctor, not the physician's assistant who conducted an October 2015 examination.  The examiner must describe in detail the current status and functional limitations of the service-connected low back disability.  The examiner must, to the extent possible, provide as estimate of the extent of impairment due to pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for a VA skin examination.  The examiner must describe in detail the current manifestations and residuals of PFB of the face and neck.  The examiner must discuss the presence of any scarring, irregular skin texture, or irregular pigmentation attributable to past PFB flare-ups.  As part of such, the examiner should provide measurements or estimates of the total surface area(s) involved.  The size of discrete areas as well as total area should be provided.

4.  Schedule the Veteran for a VA sinus and larynx examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must:

a) Clearly identify any current condition manifested by sinus or upper respiratory problems.  Sinusitis and allergic rhinitis must be discussed.  For any diagnosed condition, the examiner must opine as to whether such is at least as likely as not caused or aggravated by service, to include exposure to dust, smoke, fuels, and similar chemicals in service on the flight line; there is no Agent Orange exposure established.

If allergic rhinitis is diagnosed, the examiner must clearly state whether such had their onset in service or were aggravated by service, to include the above exposures.

b)  Clearly identify any current throat/larynx condition, to include residuals of a polyp removal.  State whether such is manifested as hoarseness.  Opine as to whether any such condition or symptom is at least as likely as not related to in-service environmental exposures, or is a symptom of a diagnosed sinus or upper respiratory problem.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


